Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:
In claim 5, line 2, “a tautening device” should be –the tautening device--.  
In claim 9, line 8, “a tautening device” should be –the tautening device--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the different parts of the line handling device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
What constitutes “the different parts?”  In so far the claim is understood as any element of the line handling device meets the limitations of the claim.
6 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griswold, U.S. Patent No. 1784064.
	Griswold ‘064 discloses a line handling device (see figure 1) for letting out, winding up and locking a line 9, the line handling device comprising: a first handle 11 via a shaft 12 (claim 2), a substantially flat reel 10 (i.e., when not in use it’s substantially flat, see figure 2, claim 3) which is rotatable relative to the first handle, a line guiding part 3 which is fixed relative to the first handle, a locking mechanism 13 for locking the reel 10 in a non rotatable position, and an attachment element 6 (i.e., which has an eye claim 8) for a tautening device 14 (i.e., which is placed on the line guiding part 3, claim 5), wherein the reel 10 (i.e., has a rounded surface for line 9, see figure 1, claim 6) is displaceable relative to the first handle parallel to the rotational axis of the reel; and a slot 8 for the line 9 (claim 7), see figures 1-2.

Allowable Subject Matter
Claim 10 is allowed.
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims 9 and 10 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9 and 10, including every structural element recited in the claims, especially the concept of anchoring two points with a tautening device to suspend the line handling device as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
9/16/21
/SANG K KIM/           Primary Examiner, Art Unit 3654